          Case 3:19-cv-00364-CWR-FKB Document 49 Filed 09/30/19 Page 1 of 2




                           IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                    NORTHERN DIVISION

ALYSSON MILLS, in her capacity as                                                        PLAINTIFF
Receiver for Arthur Lamar Adams and
Madison Timber Properties, LLC

V.                                                            CAUSE NO. 3:19-CV-364-CWR-FKB

THE UPS STORE, INC.; HERRING                                                         DEFENDANTS
VENTURES, LLC, d/b/a The UPS Store;
AUSTIN ELSEN; TAMMIE ELSEN;
COURTNEY HERRING; DIANE
LOFTON; CHANDLER WESTOVER;
RAWLINGS & MACINNIS, PA; TAMMY
VINSON; and JEANNIE CHISHOLM


                                                      ORDER

           Before the Court are motions to dismiss filed by Jeannie Chisholm; Rawlings &

MacInnis, PA; Tammy Vinson; and The UPS Store, Inc.1 Docket Nos. 26 and 41. They contend

that the Receiver’s factual allegations are insufficiently detailed, that the law bars the Receiver’s

claims, and that The UPS Store in particular cannot be held liable because the local store that

aided and abetted Lamar Adams’ fraudulent scheme was merely a franchise.

           The Court respectfully disagrees. The complaint is particularly detailed, Fifth Circuit and

Mississippi law support the Receiver’s causes of actions, and The UPS Store’s affirmative

defense is one that will turn on the facts adduced during discovery. The better course of action is

to begin that discovery, which in a case about notarization should not be overly complex, and

adjudicate the motions for summary judgment next year.

           For these reasons, the motions are denied. Within 10 days, the parties shall contact the




1
    The other six defendants have not moved to dismiss.
     Case 3:19-cv-00364-CWR-FKB Document 49 Filed 09/30/19 Page 2 of 2




Magistrate Judge’s chambers to schedule a Telephonic Case Management Conference.

      SO ORDERED, this the 30th day of September, 2019.

                                         s/ Carlton W. Reeves
                                         UNITED STATES DISTRICT JUDGE




                                            2
